
	
		I
		111th CONGRESS
		1st Session
		H. R. 3813
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2009
			Mr. Sestak introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for the
		  approval of certain programs of education for purposes of the Post-9/11
		  Educational Assistance Program.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Training Act.
		2.Approval of
			 certain educational institutions for purposes of the Post-9/11 Educational
			 Assistance ProgramSubsection
			 (b) of section 3313 of title 38, United States Code, is amended to read as
			 follows:
			
				(b)Approved
				programs of educationA
				program of education is an approved program of education for purposes of this
				chapter if the program of education is approved for purposes of chapter 30 of
				this title (including approval by the State approving agency concerned)
				and—
					(1)the program of education is offered by an
				institution offering postsecondary level academic instruction that leads to an
				associate or higher degree and such institution is an institution of higher
				learning (as that term is defined in section 3452(f) of this title); or
					(2)the program of
				education offered by an institution offering instruction that does not lead to
				an associate or higher degree and such institution is an educational
				institution (as that term is defined in section 3452(c) of this
				title).
					.
		
